Orders, Supreme Court, New York County (Arthur F. Engoron, J), entered on or about August 30, 2013, which denied the petition for a subsequent retention order for confinement in a secure facility and directed petitioner to transfer respondent from a secure facility to a nonsecure facility, unanimously reversed, on the law, without costs, and the petition granted.
The court’s findings that respondent does not currently suffer from a dangerous mental disorder and that his transfer to a nonsecure facility is consistent with the public safety and welfare of the community and of respondent (CPL 330.20 [1] [c]; [11]) are unsupported by any fair interpretation of the evidence (see Matter of Consilvio v Alan L., 7 AD3d 252 [1st Dept 2004]). A preponderance of the evidence establishes that respondent suffers from a dangerous mental disorder and that because of his condition he currently constitutes a physical danger to himself or others (CPL 330.20 [1] [c]). The unrebutted expert testimony offered by petitioner demonstrates that re*438spondent currently suffers from schizophrenia and other mental illnesses and lacks insight into his condition, and that he engaged in violent and sexually assaultive conduct as recently as April 2012 and June 2013. This evidence raises concerns about respondent’s commitment to and compliance with his medication regimen, as does respondent’s testimony that he was “programmed” to say that he would continue taking medication in a nonsecure facility if told to do so.
Concur— Mazzarelli, J.E, Sweeny, Renwick, Freedman and Gische, JJ.